                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CHRISTOPHER WADE BLAKE                           §

VS.                                              §                CIVIL ACTION NO. 9:17cv184

BILLY D. THOMPSON, ET AL.                        §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Christopher Wade Blake, an inmate at the Ferguson Unit, proceeding pro se, brought
the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends that plaintiff’s motion for default judgment be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge (docket entry no. 45) is ADOPTED. It is therefore

       ORDERED that plaintiff’s motion for default (docket entry no. 12) is DENIED.


               So ORDERED and SIGNED March 19, 2019.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge
